Chandler, Justice:
Respondent Michael B. Couillard brought suit against Appellant Terry J. Hawkins for injuries received when Hawkins’ dog ran in front of the mortorcycle being driven by Couillard.
Hawkins demurred to Couillard’s first cause of action which alleged strict liability in tort. From an order of the trial judge overruling the demurrer, Hawkins appeals.
We reverse.
This Court recently extended the liability of dog owners for personal injury and property loss caused by their dogs.1 We did not, however, impose a standard of strict liability in tort.
Accordingly, the demurrer should have been granted.
Plaintiff, in view of the modification of existing law, shall be permitted to file an amended pleading.
Reversed.
Littlejohn, C. J., and Ness, Gregory and Harwell, JJ., concur.

 Hossenlopp, etc. v. Cannon, et al., 329 S. E. (2d) 438 (S. C. 1985).